Citation Nr: 1009019	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-21 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from January 1960 to 
January 1963.  He died on July [redacted], 2005.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  The Veteran served on active duty from January 1960 to 
January 1963.  He died in July 2005.  The appellant is his 
surviving spouse.

2.  The cause of the Veteran's death in July 2005 was listed 
on his certificate of death as metastatic esophageal 
carcinoma.  Coronary heart disease and chronic depression 
were listed as significant conditions contributing to death. 

3.  A death certificate received in July 2006, issued by the 
coroner, included reflex sympathetic dystrophy as a 
significant condition contributing to death.  

4.  At the time of the Veteran's death, service connection 
was in effect for bilateral flat feet, evaluated as 50 
percent disabling; left foot blunt trauma with reflex 
sympathetic dystrophy, evaluated as 20 percent disabling; and 
he was assigned a total disability rating based on individual 
unemployability.

5.  The weight of the competent and probative evidence of 
record establishes that the Veteran's service-connected RSD 
was a contributory cause of the Veteran's death.  

CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or 
materially contributed to by, a disability or disease 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks compensation as the Veteran's surviving 
spouse on the grounds that the Veteran's death was due to his 
service-connected reflex sympathetic dystrophy (RSD).  

A death certificate received in August 2005 confirms that the 
Veteran died in July 2005.  Immediate cause of death was 
listed as metastatic esophageal carcinoma.  Significant 
conditions contributing to death were listed as coronary 
heart disease and chronic depression.  However, a death 
certificate received in July 2006 indicated RSD as another 
condition contributing to the Veteran's death. 

The death of a veteran will be considered as having been due 
to a service-connected disability if the evidence establishes 
that such disability was either a principal or a contributory 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a). 

The Veteran was not service-connected for metastatic 
esophageal carcinoma or chronic depression at the time of his 
death.  There is also no probative medical evidence of record 
which indicates that the Veteran's service-connected 
bilateral flat feet or RSD was the principal cause of death.  
Instead, the death certificates show that metastatic 
esophageal carcinoma was the principal cause of death.  Based 
on the medical evidence of record, the Board finds that a 
service-connected disability was not the principal cause of 
death.  38 C.F.R. § 3.312(b).  Even so, cause of death can be 
established if a service-connected disability was a 
contributory cause of death.  See 38 C.F.R. § 3.312(c).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

An appellant may also satisfy the requirements of 38 C.F.R. 
§  3.312 if the evidence shows that the veteran was entitled 
to service connection for the disorder that caused or was the 
contributory cause of death.  Service connection is warranted 
if it is shown that the veteran suffered from a disability 
contracted in the line of duty while in active military 
service.  38 C.F.R. §§ 3.303, 3.304.  Some chronic diseases, 
such as malignant tumors and cardiovascular renal disease 
including hypertension, may be presumed to have been incurred 
in service if they become manifest to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 
3.307(a), 3.309(a).  It is not generally reasonable to hold 
that a service-connected condition accelerated death unless 
such condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(2)-
(4).  Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in-service, or is proximately due to or aggravated 
by a service-connected disability.  38 C.F.R. §§ 3.303(d), 
3.310(a).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  See Pond v. West, 12 Vet. 
App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert  v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the appellant.  

Private medical records dating from May to July 2005, 
including a death summary dated in July 2005, show that the 
Veteran was diagnosed with esophageal cancer in September 
2004, nine months before his death.  It is noted that a death 
certificate signed by a coroner included RSD as significant 
condition contributing to death.  

A private physician's letter dated in February 2007 stated 
that the Veteran's service-connected RSD contributed to his 
death because of the life altering pain in his foot.  As a 
result, the Veteran developed depression, which caused him to 
lose interest in life.  He opined that the Veteran's immune 
system was weakened and that when diagnosed with esophageal 
cancer he had little resources to defend his body against the 
devastating disease.  

A VA medical opinion was provided in March 2008.  The 
examiner opined that she could not find a causal connection 
between the left foot RSD and the Veteran's death.

In March 2009, the Board requested a medical expert opinion 
from the Veterans Health Administration pursuant to 38 C.F.R. 
§ 20.901(a).

In correspondence dated in July 2009, the reviewing physician 
opined that the Veteran's depression was associated with his 
foot pain and later with the cancer.  In a follow up letter 
dated in August 2009, the reviewing physician stated that it 
was at least 50 percent likely that the Veteran's depression 
was associated with his service-connected condition.  An 
additional comment stated that there was at least a 50 
percent likelihood that the depression contributed to the 
Veteran's death in either a causal or material fashion.  The 
March 2008 C&P examiner found no causal connection between 
the service-connected left foot RSD and the Veteran's death.  
A February 2007 letter from a private physician found that 
the RSD and subsequent depression contributed to the 
Veteran's death.  The April 2009 VA medical opinion and 
subsequent addenda found a 50 percent likelihood that the 
Veteran's depression was associated with his service-
connected condition and that it materially contributed to his 
death.  Accordingly, the Board finds the evidence to be in 
equipoise, and resolving all reasonable doubt in favor of the 
appellant, service connection for cause of death is 
warranted.  38 C.F.R. §§ 3.102, 3.303.  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


